Title: From Abigail Smith Adams to Harriet Welsh, 1 December 1817
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					dear Harriet
					Quincy December 1st 1817
				
				The moon shone so bright this morning that I rose, as it seems while it was yet Night, and allotted a portion to my Maidens, & set my whole house hold in motion, for you must know that we have Six Men at this day, three ladies, who love us so dearly that they must stay. a cold winter comeing & no Home, and wish the old Gentleman was but 25—I had a specimin of a compliment this morning from one of them, & said it was earlier when I call’d them than I was aware of, thinking Six when it was only four, but having had much sickness in my Life time, I could not sleep in the morning. o Madam one would not suppose you had ever had much sickness—that you perceive was a compliment to my youthfull appearence & activity. now my Glass will neither flatter or lie—and that tells me I am Aged wrinkled & decayed. thanks to a kind Providence that I can hear & see so well, and enjoy so large a share of health.—when I wrote you last, I forgot to mention to you that mrs Q Adams desired me to say She wrote you a Letter which you had not noticed, and she was half affronted that you had not. She says She addressed it to fish Kill possibly you had not received it—I have got mrs Sampson to make Johns pantaloons, and his waistcoat or rather Jacket is ready to try on. She wishes him to come out as early on Wednesday as he can. being at work in the Neighbourhood She can try it on—but She cannot come here agin untill a fortnight from monday—I see at Lane & Lampsons merino cloths for Ladies dresses—I wish when you walk out you would get me some patterns of the pearl & Barry coulours the width & priceI cannot find that the Franklin has yet Saild—poor Clark has a mournfull time of it on Board—mr Rush and Family have been on Board more than a week ten days now—Let me hear from you to night.—Yours affecly
				
					A A
				
				
					I want a peice of Narrow white Ribbon like that you got for Louissa. Susan got a peice 18 yd for five shillings
				
			